___________

                             No. 96-1193
                             ___________

Bernice L. Dalbec,                *
                                  *
     Plaintiff-Appellant,         *
                                  *   Appeal from the United States
     v.                           *   District Court for the
                                  *   District of Minnesota.
Electronic Data Systems Corp.,    *
                                  *         [UNPUBLISHED]
     Defendant-Appellee.          *

                             ___________

                    Submitted:   November 18, 1996

                        Filed: December 27, 1996
                             ___________

Before BEAM, FRIEDMAN,* and LOKEN, Circuit Judges.
                           ___________


PER CURIAM.


     In May 1993, Electronic Data Systems Corporation terminated
Bernice L. Dalbec as EDS's computer Operations Supervisor at its
Plymouth, Minnesota, site. Dalbec commenced this action in state
court alleging gender and age discrimination in violation of the
Minnesota Human Rights Act, Minn. Stat. §§ 363.01 et seq., and EDS
removed the action to federal court.          Following extensive
discovery, the district court1 granted summary judgment in favor of
EDS, and Dalbec appeals.


     *
        The HONORABLE DANIEL M. FRIEDMAN, United States Circuit
Judge       for the Federal Circuit, sitting by designation.
     1
      The HONORABLE PAUL A. MAGNUSON, Chief Judge of the United
States District Court for the District of Minnesota.
     The district court found undisputed evidence that Dalbec was
terminated as part of a bona fide corporate-wide reduction in
force, even though hers was the only position eliminated at the
Plymouth site. Applying the Minnesota Supreme Court's standards
for reduction-in-force cases, see Dietrich v. Canadian Pac. Ltd.,
536 N.W.2d 319, 324-25 (Minn. 1995), the court concluded that
Dalbec has not made the "additional showing" required to establish
a prima facie case of employment discrimination in such cases, and
alternatively that Dalbec has failed to present evidence which, if
believed, would establish that EDS's profferred nondiscriminatory
reason for termination -- that it selected Dalbec for inclusion in
the reduction in force because of her on-going job performance
problems -- was a pretext for gender or age discrimination.


     On appeal, Dalbec argues that the district court improperly
granted summary judgment by ignoring Dalbec's evidence of pretext,
particularly her favorable performance reviews and other evidence
she was qualified for the position; by improperly crediting
evidence of her performance problems and insubordination that was
not part of her personnel file; and by concluding that the
reduction in force was bona fide despite evidence that, at least as
applied to Dalbec, it was pretextual. After careful review of the
record and the parties' briefs on appeal, we conclude that summary
judgment was properly granted in favor of EDS for the reasons
stated in the district court's thorough Memorandum and Order dated
December 15, 1995. Accordingly, we affirm. See 8th Cir. Rule 47B.


     EDS's motions to strike portions of the joint appendix and
Dalbec's reply brief are denied.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.

                               -2-